Citation Nr: 0618285	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-12 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES


1.  Entitlement to an increased evaluation for impairment of 
the right thigh, status post fracture of the pelvis, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for sacroiliac 
injury with residual pain, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an initial compensable evaluation for 
residual scars of the right thigh and right lower leg injury.

4.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

5.  Entitlement to an initial evaluation for PTSD greater 
than 10 percent prior to February 22, 2005 and greater than 
50 percent beginning February 22, 2005.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.  Service personnel documentation reflects that 
he was awarded Silver Star and Purple Heart medals.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in September 2004.  A transcript of the hearing is of 
record.

The veteran has consistently claimed that the residuals of 
his inservice combat injury involve his left hip and leg, 
right and left knees, and right and left ankles in addition 
to the right thigh impairment (evaluated as a right hip 
disability) and lower back disability.  Additionally, the 
veteran raised claims for service connection for left hip, 
right knee and left knee disabilities, and muscle impairment 
of the right gluteal, right thigh muscles as part and parcel 
of the residuals of the inservice crushing tank injury to the 
pelvis, right and left ankle disabilities, as either part and 
parcel of the inservice crushing tank injury or as secondary 
to the service-connected residuals of this injury, and for 
hypertension.  These matters are referred to the RO.

The issue of initial evaluation greater than 10 percent prior 
to August 22, 2005 and greater than 50 percent beginning 
August 22, 2005 for PTSD is addressed in the REMAND portion 
of the decision below is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The impairment of the right thigh, status post fracture 
of the pelvis, is manifested by loss of right hip abduction 
motion approximating beyond 10 degrees; observation of 
increased pain and weakened movement, fatigue and 
incoordination on flare-ups and repetitive use; unstable, 
antalgic, and uneven gait; and clinical findings of an old 
healed fracture of the pelvis bone, pubis and ischium, with 
arthritis absent findings of ankylosis, flail joint, or 
malunion or other impairment of the femur.

2.  The sacroiliac injury residuals is manifested by limited, 
painful range of motion characterized by spasm and 
tenderness; clinical findings of degenerative arthritis; and 
increased pain resulting in complete limitation of motion on 
flare-ups on repetitive use productive of a disability 
picture more closely approximating that of severe recurring 
attacks of intervertebral disc syndrome under the old 
criteria; absent neurological findings, including sciatica, 
loss of motor strength, evidence of fracture, or findings of 
ankylosis under both the old and new criteria.

3.  The veteran manifests five superficial scars on the right 
lateral thigh that are hypopigmented, atrophic, slightly 
depressed and productive of intermittent pain and measure a 
combined 31 square centimeters.

4.  The veteran manifests a scar on the anterior right lower 
leg that is dysthetic, tender, and hypopigmented, involving 
the underlying muscle tissue and measuring 48 square 
centimeters.  

5.  The veteran manifests a scar on the right lower lateral 
leg that is dysthetic, involving the underlying muscle tissue 
and measuring comprises an area of 120 square centimeters.  

6.  The scar on the right buttocks is atrophic but 
superficial, stable, nonpainful and not productive of 
functional impairment in the leg or associated extremity 
movement.

7.  The bilateral hearing loss is manifested by, at its most 
severe impairment, Level II hearing loss on the right, and 
Level III on the left.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for impairment of the right thigh, status post fracture of 
the pelvis, are not met.  38 U.S.C.A. § 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.321(b)(1), 3.326(a), 4.1, 4.3, 4.7, 4.31, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5253 (2005).

2.  The criteria for an evaluation of 40 percent, and no 
higher, are warranted for sacroiliac injury with residual 
pain is met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.321(b)(1), 3.326(a), 4.1, 4.3, 4.7, 4.31, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5294-5293 (prior to 2003).

3.  The criteria for an initial evaluation of 10 percent, and 
no higher, for five symptomatic scars on the right lateral 
thigh, are met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.14, 4.21, 4.118, Diagnostic Code 7804 
(2004).

4.  The criteria for an initial evaluation of 10 percent, and 
no higher, for a symptomatic scar involving underlying muscle 
tissue and measuring 48 square centimeters on the right lower 
anterior leg is met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.14, 4.21, 4.118, Diagnostic Code 7801 
(2005).

5.  The criteria for an initial evaluation of 20 percent, and 
no higher, for a symptomatic scar involving muscle tissue and 
measuring 120 square centimeters on the right lower lateral 
leg is met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.14, 4.21, 4.118, Diagnostic Code 7801 (2005).

6.  The criteria for an initial compensable evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.85, 
4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. Under 38 U.S.C.A. § 
5103(a), VA must notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence that VA will seek to 
provide, and which information and evidence the claimant is 
expected to provide. Under 38 C.F.R. § 3.159, VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim.

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
holding that the notice requirements must also include a 
provision pertaining to the rating of the disability and the 
effective date of the award. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.

In the present case, the RO sent the veteran a pre-decisional 
letter in March 2003 concerning the issue of increased 
evaluations for his service connected disabilities.  While 
the letter did not identify the claim for service connection 
for bilateral hearing loss, the letter covered the issue of 
service connection as well.  Subsequently, the RO granted 
service connection for nontender scars of the right thigh and 
lower leg, for hearing loss and the veteran appealed the 
noncompensable evaluations assigned.  In February 2005, the 
RO issued a letter concerning the issue of the evaluation to 
be assigned these newly service-connected disabilities as 
well as the issue of increased evaluations.  Both letters 
contained notice of the evidence required to prevail in his 
claim, namely medical evidence reflecting current diagnosis, 
evidence of an inservice injury, and medical evidence 
reflecting that the currently diagnosed disabilities were 
etiologically related to active service for service 
connection, and evidence that the disabilities were worse 
than originally evaluated for higher initial and increased 
evaluations.  In March 2006, the RO issued a letter 
discussing the assignment of rating evaluations and effective 
dates is his case.  VA informed the veteran that it would 
obtain service medical records, VA records, and records of 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain the records on his 
behalf.  The letters notified the veteran that additional 
evidence was needed and requested that he provide it or 
notify the RO where it could be obtained.

Although the timing of the letters and of the type of 
evidence needed to substantiate the claim for an higher 
initial and increased evaluations did not fully comply with 
the requirement that the notice must precede the 
adjudication, as the issues of an higher initial evaluations 
are "downstream" issues, the action of the RO described 
above cured the procedural defect because the veteran had the 
opportunity to submit additional argument and evidence, which 
he did, and to address the issues at a hearing, which he also 
did before the undersigned Veteran's Law Judge in September 
2004.  

As for content of the notice, the letters substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Under the duty to assist, 38 C.F.R. § 
3.159(c)(4), VA will provide a medical examination or procure 
an opinion if such is necessary to decide the claim.  The 
veteran was accorded VA examinations in April and May 2003 
and in February and March 2005.  In addition, the RO has 
obtained VA treatment records.  The Board observes that the 
veteran declined to provide release of current, private 
treatment records, despite being asked several times to do 
so.  However, the veteran himself submitted private 
evaluation reports from the physician he identified had 
treated him for his orthopedic concerns.  

No other records have been identified which have not been 
obtained concerning the issues herein being decided in the 
present case.  And, while the veteran testified that he 
received private treatment for his orthopedic conditions, he 
himself proffered the relevant records and declined to 
provide release to the RO to obtain them.  Thus, the Board 
concludes that the duty-to-assist provisions were met.

Increased Evaluations and Higher Initial Evaluation Claims

The veteran seeks higher evaluations for his service-
connected impairment of the right thigh, status/post fracture 
of the right pelvis and sacroiliac injury with residual pain, 
and higher initial evaluations for residuals scars of the 
right thigh and right lower leg and bilateral hearing loss.  
In statements and his testimony, the veteran contended that 
the symptoms of his disabilities were worse.  Namely, he 
stated he has difficulty walking, especially going up and 
down stairs, and requires a cane to ambulate.  He reported 
that his right thigh and lower back problems cause constant 
pain and his scars are tender, painful to the touch, and 
sensitive to particular types of clothing.  Finally, with 
regard to his hearing loss, the veteran testified that his 
hearing is worse than reflected in the present evaluation.  
He cannot hear and when he does hear, has difficulty 
distinguishing what is said.

As will be discussed fully below, the Board finds that the 
evidence supports the claim for increased evaluation for the 
lower back disability, and for initial evaluations for the 
residuals scars.  Regrettably, the Board finds that a 
preponderance of the evidence is against the claims for 
increased evaluation for the right thigh disability or for 
initial evaluation for bilateral hearing loss.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2005).  
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  In determining 
the disability evaluation, VA must acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and explain 
the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).



Higher Evaluations for Right Thigh and Sacroiliac 
Disabilities

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for the spine.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  Furthermore, on August 26, 2003, the 
rating criteria for all spinal disabilities were revised and 
published in the Federal Register.  See 66 Fed. Reg. 51454-
51458 (Sep. 26, 2003) (now codified as amended at 38 C.F.R. § 
4.71(a), Diagnostic Codes 5235 to 5243).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.114 (2005).

The veteran sustained a crushing injury to his lower body in 
combat when he was run over by a tank he was seeking to guide 
in the dark during an assault maneuver.  His diagnosis at 
discharge was fractured pelvis, contused wounds, severe, of 
the right thigh, and deformity of the right thigh.  In a 
November 1945 rating decision, the RO granted service 
connection for the residuals of this injury, described as 
deformity of the right thigh with fracture of the pubis, 
ischium, and ileum, evaluated at 100 percent, effective 
October 26, 1945.

In May 1946, the evaluation was decreased to 40 percent, 
effective in April 1946, and described as deformity of the 
right thigh with limited hip motion, following fracture of 
pubis, ischium, and ileum with residual scars affecting the 
flexor and extensors with compensating limitation of motion 
in the lumbar spine.  The disability was then evaluated as 
favorable ankylosis of the hip.  In October 1946 this rating 
was revised, and described as deformity of the right thigh 
with fractures of the pelvis, ischium, and ileum and was 
evaluated at 60 percent under Diagnostic Code 5250, effective 
in April 1946.  This rating decision also separately service-
connected the scars that were the site of donor skin on the 
left thigh and buttocks for the grafts assigning a 
noncompensable evaluation.  A claim for increased evaluation 
for these donor site scars was referred to the RO for 
adjudication in the introduction, above.  Accordingly, the 
Board cannot consider this aspect of the veteran's disability 
arising from the inservice injury in this decision. 

In October 1947, the disability was further revised to 
include a separate, compensable evaluation for the lower back 
disability.  The disability was thus described as impairment 
of the right thigh with fracture of pelvis, with healed and 
nontender scars, evaluated at 20 percent under Diagnostic 
Code 5253, and as sacroiliac injury with residual pain, 
evaluated at 10 percent under Diagnostic Code 5294.  The 
evaluations were made effective in December 1947.  In a 
November 1997 rating decision, the evaluation assigned the 
lower back disability was increased to 20 percent, effective 
in September 1997.  

Right Thigh

The veteran's right thigh disability has been evaluated under 
Diagnostic Code 5253, which contemplates limitation of hip 
joint movement.  A 20 percent evaluation is warranted for 
limitation of abduction motion lost beyond 10 degrees.  A 
higher evaluation is not warranted under this diagnostic 
code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2005).

First, VA examinations conducted in May 2003 reflect range of 
hip joint motion as between zero and 45 degrees flexion, 
without pain.  Abduction measured 25 degrees without pain and 
internal and external rotation measured 40 degrees, without 
pain.  In March 2005, range of hip joint motion was found to 
measure zero to 70 degrees flexion, zero to 20 degrees 
adduction, zero to 26 degrees abduction, zero to 45 degrees 
external rotation, and zero to 34 degrees internal rotation.  
Pain was observed on both passive and active range of motion, 
and repetitive motion was noted to result in weakened 
movement and lack of endurance, but resulted in no further 
limitation of motion.  VA examiners further reported findings 
of edema and effusion in March 2005 and remarked that pain 
was of major functional impact.  Private medical records 
reflect right hip joint motion at 80 percent (20 percent 
less) of that expected in December 2002, and 75 percent of 
expected in March 2004 and July 2005, with pain.  
Notwithstanding, even considering findings of pain, weakness, 
and fatigue, these findings simply do not approximate that 
needed to meet the criteria for a higher evaluation.  At its 
most limited, the right hip joint measured flexion movement 
from zero to 45 degrees, without pain.  This is above the 20 
degrees or less required for a 30 percent evaluation under 
the diagnostic code.

Second, while VA and non-VA medical evidence shows clinical 
findings of healed fractures and arthritis in the pelvis, the 
medical evidence reflects no findings of ankylosis, either 
favorable or unfavorable.  Rather, as noted, the veteran does 
have movement in the right hip joint, albeit limited and with 
pain.

Finally, while VA and non-VA medical evidence reveals that 
the veteran exhibits difficulty ambulating, walking with an 
unsteady, uneven, and antalgic gait, and requiring a cane, 
the medical evidence does not show that he has been found to 
exhibit flail joint, or that he has been diagnosed with 
malunion of the femur joint resulting in marked knee or hip 
disability.  

The Board considered whether higher evaluations may be 
afforded under other diagnostic codes.  A 30 percent 
evaluation could be warranted under Diagnostic Code 5252 for 
limitation of hip flexion motion to 20 degrees or less.  
Ankylosis of the hip in a favorable angle (in flexion between 
20 and 40 degrees with slight adduction or abduction) is 
afforded a 60 percent evaluation under Diagnostic Code 5250.  
An 80 percent evaluation is warranted for flail joint under 
Diagnostic Code 5254 and, finally, a 30 percent evaluation is 
provided for malunion of the femur with marked knee or hip 
disability.  As set forth above, the medical evidence does 
not show that the required manifestations are present.

After review of the medical evidence, including VA treatment 
records, VA examination reports, and private medical evidence 
furnished by the veteran, the Board reluctantly concludes 
that a preponderance of the evidence is against an evaluation 
greater than 20 percent for impairment of the right thigh 
status post fracture of the right pelvis.

The Board also considered whether separate and higher 
disability evaluations may be assigned for the right ankle 
disability, in accordance with Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  See also VAOPGPREC 23-97 (July 1, 1997; 
revised July 24, 1997).

Other symptoms required under the other diagnostic codes are 
either not present or are considered in the 20 percent 
evaluation already afforded under Diagnostic Code 5253.  
Specifically, diagnostic code 5253 contemplates limitation of 
motion.  Thus, separate compensable evaluations under 
Diagnostic Codes 5251 or 5252 would be impermissible under 
38 C.F.R. § 4.14 (2005).  In addition, the medical evidence 
does not show that the veteran exhibits flail joint or is 
diagnosed with impairment of the femur resulting in malunion 
with marked knee or hip disability as required by Diagnostic 
Code 5254 and 5255.  Finally, ankylosis is not shown by the 
evidence of record, as required under Diagnostic Code 5250.

Diagnostic Code 5003 affords a 10 percent evaluation for each 
major joint affected percent evaluation for degenerative 
arthritis established by X-ray findings productive of limited 
motion where limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate code.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  While the 
clinical medical evidence establishes that the veteran 
exhibits arthritis in his right hip joint, the limitation of 
motion resulting from the disease is already contemplated in 
the evaluations currently confirmed and assigned by this 
decision.  Therefore, a grant of a separate, compensable 
evaluation under Diagnostic Code 5003 is not permissible 
under 38 C.F.R. § 4.14. 

The Board observes that the veteran argues, that he has 
impairment of the left hip, bilateral knees, and bilateral 
ankles that he believes are the result of the same inservice 
injury for which service-connection is currently in effect 
for the right thigh and lower back disabilities.  As they are 
not presently before the Board or otherwise within its 
jurisdiction, the Board is precluded from further analysis 
concerning these matters. As noted in the introduction, these 
matters were referred to the RO.  

Sacroiliac Injury

The veteran's lower back disability is evaluated as 20 
percent disabling under Diagnostic Code 5236 of the new 
criteria, which, under a General Rating Formula for Diseases 
and Injuries of the Spine, contemplates forward flexion of 
the thoracolumbar spine above 30 degrees but less than 60 
degrees or with muscle spasm or guarding severe enough to 
result in abnormal gait or spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A higher, 40 percent 
evaluation is afforded for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or for 
favorable ankylosis of the entire thoracolumbar spine.  Under 
this General Rating Formula, the thoracolumbar spine is 
evaluated as one segment, and is to be evaluated with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Note (1) requires that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, will be evaluated separately, under an 
appropriate diagnostic code.  Note (2) explains that for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Note (4) states that each range of motion measurement will 
be rounded to the nearest five degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5236 (2005).

Higher evaluations could also be warranted under the criteria 
in effect prior to September 26, 2003 and September 23, 2002.  
Specifically, Diagnostic Code 5292 affords a 40 percent 
evaluation for severe limitation of the lumbar spine.  
Ankylosis of the lumbar spine to a favorable angle is 
contemplated under Diagnostic Code 5289, at 40 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5289 (effective 
prior to September 26, 2003).

Here, the medical evidence does not show that the veteran 
meets the criteria for a higher evaluation under diagnostic 
codes considering limitation of motion.  VA examination 
reports reflect that the veteran's range of thoracolumbar 
spine motion measured 65 degrees forward flexion without pain 
in May 2003.  In March 2005, forward flexion measured 80 
degrees.  Private medical evidence shows 75 percent expected 
range of motion in the lower back in December 2002 without 
further notation of range of motion measurements.  However, 
these records further show clinical findings of spondylosis 
described as severe and ankylosing in March 2004 and mild to 
moderate in July 2005.  VA and non-VA records further reflect 
objective findings of pain, pain on motion, muscle spasm, and 
tenderness, and increased pain on motion, weakened movement, 
lack of endurance and coordination on repetitive use.  An 
inconsistency is noted in the March 2005 VA examination.  The 
examiner initially states that repetitive use was not 
productive of further limitation of motion in the lower back.  
However, later in the same report, the examiner commented 
that repetitive use was productive of pain that resulted in 
complete limitation of motion.  Notwithstanding the findings 
of pain, pain on motion, spasm, tenderness and increased 
symptomatology on repetitive motion to include periods of 
intermittent complete limitation of motion, the Board finds 
that the requirements for a higher evaluation under criteria 
contemplating limitation of the lumbar or thoracolumbar spine 
are not met under either the new or the old criteria.  
Moreover, while the veteran's private physician diagnosed 
ankylosing spondylosis, and clinical results show findings of 
arthritis in the lower back, the medical evidence does not 
support a conclusion that the veteran's lower back is yet 
ankylosed.  Rather, as noted above in the range of motion 
measurements noted-including in the private records-the 
veteran does exhibit range of motion in his lumbar and 
thoracolumbar spine, albeit painful and limited.  Complete 
limitation of motion was only found upon undefined periods of 
flare-ups.  This notation, alone, is not sufficient to show 
that the veteran approximates complete limitation of motion 
in the thoracolumbar spine, or any part of his spine, such as 
to warrant an evaluation for limitation of forward flexion at 
30 degrees under the new criteria, or for ankylosis under 
either the old or the new.  Therefore, these diagnostic 
codes-either new or old-cannot apply.  However, this does 
not end the analysis.

As mentioned above, the criteria concerning evaluation of the 
spine underwent several changes during the pendency of this 
appeal.

Diagnostic Code 5293 of the old criteria affords a 40 percent 
evaluation for severe, recurring attacks of persistent 
symptoms of intervertebral disc syndrome compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
intermittent relief.  Given the findings of limitation of 
motion with findings of painful motion, tenderness and spasm 
accompanied by antalgic and uneven, unsteady gait, and 
objective observations on repetitive motion of lack of 
endurance and coordination, weakened movement, and functional 
pain so severe as to be assessed as resulting complete 
limitation of motion, the Board finds that it is appropriate 
in the present case to evaluate the disability under this 
diagnostic code.  The Board thus finds that the veteran's 
lower back disability presents a picture characterized by a 
40 percent evaluation for severe, recurring attacks of 
persistent symptoms that may be analyzed as analogous to 
intervertebral disc syndrome.  A higher, 60 percent, 
evaluation could be warranted under the old criteria for 
attacks of pronounced symptomatology, with little 
intermittent relief.  Under the new criteria, effective 
September 23, 2002, intervertebral disc syndrome was 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 60 percent evaluation is 
afforded for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  

Note (1) defined an incapacitating episode as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and neurologic 
manifestations" was defined to mean orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note (2) indicated that when evaluating on the basis of 
chronic manifestations, orthopedic disabilities were to be 
evaluated using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Neurologic disabilities 
were to be evaluated separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
September 23, 2002).

Effective September 26, 2003, intervertebral disc syndrome 
should be evaluated either under the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 60 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2005)

Note (1) stipulates that for purposes of evaluations under 
diagnostic code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 through 5243 (2005).

VA and non-VA records show that the veteran reported periods 
of increased pain in his lower back, and he experienced 
increased difficulty ambulating.  However, this does not 
raise to the level of attacks of pronounced symptomatology 
with little intermittent relief, as required under the old 
criteria, or to a period of incapacitating episodes requiring 
bed rest prescribed by a physician totally more than six 
weeks in the last 12 months, under the new criteria.  First, 
VA and non-VA treatment records simply do not show that he 
has required frequent treatment, let alone treatment 
necessitating bed rest prescribed by a physician totalling 
six weeks in duration.  Second, while the Board has evaluated 
the veteran's lower back disability as analogous to 
intervertebral disc syndrome, it has done so on the basis of 
the documented findings in VA examination of increased pain 
on repetitive use such as to result in complete limitation of 
motion.  The Board observes that other than muscle spasm and 
pain, the medical evidence does not reflect that the other 
manifestations in the diagnostic code are present.  The 
veteran has not been found to lack ankle jerks, or to exhibit 
any symptomatology approximating neurological findings of a 
diseased disc, or any other symptomatology productive of 
intermittent incapacitation other than the limitation of 
motion resulting from pain.  The veteran has not been 
diagnosed with intervertebral disc syndrome.  Rather, the 
examiner in March 2005 specifically found that the diagnosis 
did not apply, and that no neurological manifestations were 
present.  Motor measured 5 of 5, and deep tendon reflexes 
were found to be 2+ throughout.  Results of X-rays were found 
to show mild degenerative arthritis.

The Board observes that VA treatment records reflect that the 
veteran had been prescribed medication to treat sciatic 
symptoms by his private treating physician.  A June 2004 
evaluation by his private physician reflects findings of 
sciatic irritability with muscle spasm and limitation of 
motion.  However, no clinical findings were referenced to 
support this diagnosis, and results of X-rays reported do not 
note any findings of stenosis or impingement.  Such findings 
of sciatica were not repeated in the July 2005 report.  
Moreover, the VA examination report dated in March 2005 was 
not only informed by review of the entire medical record, but 
also based on clinical tests of the neurological system as 
well as motor, bone, and muscle examination.  The Board thus 
accepts the March 2005 VA examination report as the more 
probative in the present case.

Accordingly, after review of the medical evidence, the Board 
finds that the evidence supports an evaluation of 40 percent, 
and no greater, for the service-connected sacroiliac injury 
with residual pain.

The Board must also consider whether separate ratings are 
appropriate for the manifestations of the lower back 
disability.  The Board has, by this decision, granted a 40 
percent evaluation under Diagnostic Code 5293 for the 
veteran's lower back disability, based on severe recurring 
attacks involving increased limitation of motion resulting 
from pain on repetitive use.  Moreover, it is noted that the 
criteria for Diagnostic Code 5293 specifically includes 
limitation of range of motion.  Therefore, separate 
evaluations under other diagnostic codes, such as Diagnostic 
Code 5292 of the old criteria, or those aspects of the 
General Rating Formula in the new criteria based on 
limitation of motion, is impermissible under 38 C.F.R. 
§ 4.14.  

In addition, while the veteran has been evaluated analogous 
to a diagnostic code contemplating intervertebral disc 
disease, as discussed above, the medical evidence does not 
show that the veteran manifests neurological findings such as 
would warrant separate compensable evaluations as is 
contemplated under Note (1) following the revised criteria 
for intervertebral disc syndrome.  Rather, as explained 
above, the medical evidence reflects no findings of 
neurological pathology that would allow the award of a 
separate, compensable evaluation.  Hence a separate, 
compensable evaluation for neurological manifestations is not 
warranted.  

Other evaluations contemplate separate, compensable 
evaluations for such manifestations as the residuals of 
fractured vertebrae, ankylosis, sacroiliac injury and 
weakness, and lumbosacral strain (Diagnostic Codes 5285, 
5286, 5289, 5294, and 5295 of the old criteria), and 
unfavorable ankylosis of the thoracolumbar spine under the 
General Rating Formula in the new criteria.  However, either 
the manifestations present have been contemplated in the 
evaluation currently assigned or the medical evidence does 
not demonstrate that the required manifestations are present.  
Clinical medical evidence, particularly the March 2005 VA 
examination report which included review of the claims file 
and a close analysis of the inservice injury, reflects no 
evidence of vertebral fracture.  As above noted, the medical 
evidence does not support a finding of ankylosis in any part 
of the spine.  Finally, any separate, compensable disability 
afforded for sacroiliac injury would have to be contemplated 
on the basis of limitation of motion-which, as noted 
previously, is the basis for the current disability 
evaluation herein awarded.  As such, it is impermissible 
under 38 C.F.R. § 4.14.

Similarly, the same analysis applies to the applicability of 
a separate, compensable evaluation under Diagnostic Code 
5003.  Clinical medical evidence establishes that the veteran 
exhibits arthritis in his lower back disability.  Yet, 
limitation of motion resulting from the disease is 
contemplated in the evaluation currently assigned by this 
decision.  Therefore, a grant of a separate, compensable 
evaluation under Diagnostic Code 5003 is not permissible 
under 38 C.F.R. § 4.14. 

Finally, in evaluating the veteran's service-connected right 
thigh and lower back disabilities, the Board considered the 
disabling effects of pain, pain on motion, weakness, and 
fatigue, including on repetitive motion as indicated in the 
above discussions.  See DeLuca, supra.  Objective 
observations of pain and pain on motion, and increased pain, 
weakness, and fatigue on repetitive use were contemplated in 
the evaluation herein confirmed and continued, and assigned.  
Moreover, whereas repetitive use was found to produce 
intermittent complete limitation of motion in the lower back, 
which was considered in the award of a high evaluation, as 
explained above, no further limitation of motion was found on 
repetitive use in the right hip.  The presence of other 
factors listed in 38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a is 
not shown.

Higher Initial Evaluation

The Court held that unlike in claims for increased ratings, 
"staged ratings" or separate ratings for separate periods 
of time may be assigned based on the facts found following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In this case, the veteran appealed 
the evaluations initially assigned his service-connected 
right thigh and lower leg scars and his bilateral hearing 
loss. 

The RO granted service connection for scars of the right 
thigh and right lower leg, and for bilateral hearing loss in 
a June 2003 rating decision.  Noncompensable evaluations were 
assigned, effective November 20, 2002.  The veteran appealed 
the evaluations assigned.  

Scars

The veteran's scars have been evaluated under Diagnostic Code 
7804, which contemplates superficial scars.  Superficial 
scars that are painful on examination are rated as 10 percent 
disabling.  Note (1) following states that a superficial scar 
is one not associated with underlying soft tissue damage.  
Note (2) states that in this case, a 10 percent evaluation 
will be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation (See 38 C.F.R. § 4.68 of this part on 
the amputation rule).  See 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2005).

Diagnostic Code 7801 provide that scars other than on the 
head, face, or neck that are deep or cause limited motion are 
evaluated as 10 percent disabling for areas exceeding 6 
square inches (39 square centimeters), 20 percent disabling 
for areas exceeding 12 square inches (77 square centimeters), 
30 percent disabling for areas exceeding 72 square inches 
(365 square centimeters), and 40 percent disabling for areas 
exceeding 144 square inches (929 square centimeters).  See 
Notes following the rating criteria explain (1) scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of the extremities or trunk, 
will be rated separately and combined in accordance with 
38 C.F.R. § 4.25, and (2) a deep scar is one associated with 
underlying soft tissue damage.  Diagnostic Code 7802 provides 
that scars other than head, face, or neck scars that are 
superficial and do not cause limited motion will be rated as 
10 percent disabling for areas of 144 square inches or 
greater.  Notes following the rating criteria explain (1) 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of the 
extremities or trunk, will be rated separately and combined 
in accordance with 38 C.F.R. § 4.25, and (2) a superficial 
scar is one not associated with underlying soft tissue 
damage.  Diagnostic Code 7803 notes that unstable superficial 
scars are evaluated as 10 percent disabling.  Note (1) 
following indicates that an unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  Note (2) indicates that a superficial scar is one 
not associated with underlying soft tissue damage.  
Diagnostic Code 7805 directs that other scars shall be rated 
on the limitation of function of the affected part.

See 38 C.F.R. § 4.118, Diagnostic Code 7801 through 7805 
(2005).

In the present case, the Board finds there is some confusion 
as to the number of scars the veteran exhibits and the 
measurements of them.  A review of the service records 
reflects that the veteran underwent split grafts to his right 
leg, and had fibrosis associated with large hematoma over the 
right thigh.  In interpreting the evidence in the light most 
favorable to the veteran, the Board will accept the greater 
number of scars identified and the larger measurements 
afforded.

VA examination in October 1997 describes six scars:  a 3 x 2 
centimeter scar, a 3 x 3 centimeter scar, a 4 x 2 centimeter 
scar, and two 2 x 2 centimeter scars on the right lateral 
thigh described as atrophic, hypopigmented but non painful to 
the touch; and an 11 x 4 centimeter atrophic hypopigmented 
shiny scar on the right lower leg, also nonpainful to the 
touch.

Further examination in December 1997 noted a graft scar 
measuring 12 x 10 centimeters in the right lower lateral leg, 
nonpainful to touch, and a 10 x 6 centimeter scar in the 
right buttock, atrophic but not painful to the touch.  The 
scar on the buttocks was noted to be a donor scar.

In April 2003, five scars were described on the right lateral 
thigh, stable, atrophic, slightly depressed but nonpainful 
and not interfering with leg motion.  Measurements were given 
but not specific to each scar.  A sixth scar on the anterior 
right lower leg was described as measuring 12 x 4 
centimeters, hypopigmented, stable, and scaly.  It was not 
observed to interfere with movement of the foot.  None of the 
scars were found to be adherent, indurated, inflamed, or 
ulcerated.  No residual scarring on the buttocks was 
detected.

In March 2005, only three scars were identified, residing on 
the right lateral thigh, in an area normally covered.  They 
were not measured completely but were found to be slightly 
hypopigmented, and to affect less than five-tenths of a 
percent of the overall body area.  The examiner found no 
tenderness on objective observation, and observed them to be 
non-adherent and without tissue loss.  However, the examiner 
diagnosed scars without functional impairment but with 
residual pain on and off.

Private treatment records reflect observations of dysesthetic 
skin, thin and cool to the touch, over the tibia with lack of 
hair and tenderness over the scars in the mid tibial area in 
June 2004.  In December 2002, the physician describes 
discoloration, hypopigmentation, and a large fascial defect 
over the anterior right leg with hypopigmentation in the 
right thigh.  The fascial defect was measured at 12 
centimeters in size and involving the anterior tibialis 
muscle.  Multiple old scars were also present, described as 
lighter, anesthetic or dysesthetic in the calf muscle.  The 
July 2005 record notes thickened skin over the tibia but does 
not reference a particular scar.

It is noted that the veteran is service-connected for donor 
scars on the left leg and left buttocks.  However, these 
scars were observed to be on the right.  Again, in viewing 
the evidence in the light most favorable to the veteran, the 
Board concludes that the veteran manifests the following 
eight scars:
1.	3 x 2 centimeter scar on right lateral thigh
2.	3 x 3 centimeter scar on right lateral thigh
3.	4 x 2 centimeter scar on right lateral thigh
4.	2 x 2 centimeter scars on right lateral thigh
5.	2 x 2 centimeter scars on right lateral thigh 
6.	12 x 4 centimeter atrophic hypopigmented scar on the 
anterior right lower leg.
7.	12 x 10 centimeter atrophic scar in the right lower 
lateral leg
8.	10 x 6 centimeter atrophic scar in the right buttock

For purposes of this analysis, the Board will group the 
smaller scars on the right lateral thigh together.  These 
scars are shown by the medical evidence to be stable yet 
hypopigmented, atrophic, slightly depressed but nonadherent, 
not ulcerative, and productive of no functional impairment in 
the leg or associated extremity movement.  The scars are 
productive of pain occurring off and on.  The combined are 
measures 31 square centimeters.  As these scars do not 
involve underlying soft tissue damage, but are painful, the 
veteran meets the criteria for a 10 percent evaluation under 
Diagnostic Code 7804 for these scars.  A higher evaluation is 
not provided by the diagnostic code.  A separate, compensable 
evaluation under other diagnostic codes is not warranted 
because the required manifestations are not present.  The 
scars are superficial and do not exceed 929 square 
centimeters.  Moreover, the medical evidence shows neither 
that they affect the motion of the leg or associated joints, 
or that the scars are unstable.

The scar on the anterior right lower leg is shown by the 
evidence to be dysesthetic and tender, hypopigmented and to 
involve the underlying muscle tissue.  It measures an area of 
48 square centimeters.  The veteran thus meets the criteria 
for a 10 percent evaluation under Diagnostic Code 7801 for 
this scar.  A higher evaluation, 20 percent, evaluation is 
provided for a scar that measures greater than 77 square 
centimeters, but the evidence does not show that the scar 
measures more than 48 square centimeters at the most, as 
reflected in the medical evidence.  A separate, compensable 
evaluation under other diagnostic codes is not warranted 
because the required manifestations are not present.  The 
scar is considered to involve underlying tissue and is 
therefore not superficial.  Moreover, the medical evidence 
shows neither that the scar affects the motion of the leg or 
associated joints, or that it is unstable.

The scar on the right lower lateral leg involves the calf 
muscle is dysthetic and comprises an area of 120 square 
centimeters.  The veteran thus meets the criteria for a 20 
percent evaluation under Diagnostic Code 7801 for this scar.  
A higher evaluation, 30 percent, evaluation is provided for a 
scar that measures greater than 465 square centimeters, but 
the evidence does not show that the scar measures more than 
120 square centimeters at the most, as reflected in the 
medical evidence.  A separate, compensable evaluation under 
other diagnostic codes is not warranted because the required 
manifestations are not present.  The scar is considered to 
involve underlying tissue and is therefore not superficial.  
Moreover, the medical evidence shows neither that the scar 
affects the motion of the leg or associated joints, or that 
it is unstable.

The scar on the right buttocks is atrophic and measures 60 
square centimeters.  The medical evidence does not reflect 
that this scare is unstable, adherent, ulcerative or 
productive of functional impairment in the leg or associated 
extremity movement.  There are no findings of pain or 
tenderness associated with this scar and there is no finding 
of underlying soft tissue damage.  Hence, the criteria for a 
compensable evaluation are not met.

After consideration of the evidence, the Board finds that the 
evidence supports an evaluation of 10 percent, and no 
greater, under Diagnostic Code 7801 for five scars appearing 
on the right lateral thigh: an evaluation of 10 percent, and 
no greater, for a scar on the anterior right lower leg: and 
an evaluation of 20 percent, and no greater, for a scar on 
the right lower lateral leg.  The preponderance of the 
evidence is against a compensable evaluation for the scar on 
the right buttocks.

The Board notes that Note (1) following Diagnostic Code 7801 
directs that scars in widely separated areas as anterior and 
posterior aspects of an extremity, will be rated separately 
and combined in accordance with 38 C.F.R. § 4.25 (2005).  The 
Board specifically finds that the scars on the anterior and 
lateral aspect of the right lower leg fall within this 
category, as they exist on the same extremity, but are 
described as being widely apart from one another.

The Board has considered the applicability of "staged 
ratings" in accordance with Fenderson, supra, but finds that 
the grants herein assigned may be awarded from the date of 
service connection for these scars, in November 2002.  

Bilateral Hearing Loss

The current noncompensable evaluation for bilateral hearing 
loss was assigned under Diagnostic Code 6100.  Under the 
rating criteria, the basic method of rating hearing loss 
involves audiological test results of organic impairment of 
hearing acuity, as measured by the results of controlled 
speech discrimination testing (Maryland CNC) together with 
the average decibel threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 hertz.  These test results are entered into a table of 
the rating schedule (Table VI) to determine the auditory 
acuity level of each ear (ranging from numeric level I for 
essentially normal acuity, through numeric level XI for 
profound deafness), and these auditory acuity levels are 
entered into another table (Table VII) of the rating schedule 
to determine the percentage disability rating.  38 C.F.R. § 
4.85.

An alternative method of rating exceptional patterns of 
hearing impairment, as defined in 38 C.F.R. § 4.86 provides 
that when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000, Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Also, when the pure tone threshold is 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  See 64 
Fed. Reg. 25202-10.  The audiometric results do not show that 
the veteran meets the criteria for consideration under these 
revised provisions, thus he is not entitled to consideration 
under these provisions.

The record contains VA audiological examination reports dated 
in May 2003 and February 2005, and VA outpatient treatment 
records.  The examination reports show no complaints of ear 
disease or complications other than hearing loss and 
tinnitus.  The examiners found objective observations of 
tympanograms and acoustic reflex thresholds, bilaterally, 
with negative acoustic reflex decay, bilaterally.  Auricles, 
ear canals, tympanic membranes, and external, middle, and 
inner ear spaces were normal, bilaterally.  No tenderness was 
appreciated over the mastoid, and no clinical evidence of 
active ear disease was found.  

VA treatment records reflect treatment for hearing loss, to 
include fitting for hearing aids, removal of cerumen, and 
counseling of the use of hearing aids.

Audiometric results, in pure tone thresholds, are shown 
below.  

May 2003
HERTZ

1000
2000
3000
4000
RIGHT
30
40
55
55
LEFT
35
45
55
55

Average pure tone threshold was calculated at 45 decibels in 
the right ear and 48 in the left ear.  Speech audiometry was 
measured at 84 percent in the right ear, and 82 percent for 
the left ear.  

February 
2005
HERTZ

1000
2000
3000
4000
RIGHT
30
45
55
55
LEFT
25
45
55
60

Average pure tone threshold was calculated at 46 decibels in 
the right ear and 46 in the left ear.  Speech audiometry was 
measured at 92 percent in the right ear, and 90 percent for 
the left ear.  

The audiometric findings obtained in May 2003 reflect Level 
II hearing loss in the right ear and Level III in the left.  
In February 2005, the findings reflect Level I hearing loss 
in the right ear and a Level I in the left.  

Under the criteria, the measurements are considered 
noncompensable.  See Diagnostic Code 6100.

The Board has considered whether "staged ratings" are 
appropriate, pursuant Fenderson, supra.  However, the Board 
finds that the evidence does not establish that the veteran's 
bilateral hearing loss met the criteria for a compensable 
evaluation at any time from the grant of initial service 
connection to the present.

The Board finds that the audiometric findings do not support 
the assignment of an initial evaluation greater than zero 
percent under 38 C.F.R. Part 4, including §§ 4.85, 4.86, 4.87 
and Diagnostic Code 6100.  In addition, the Board notes that 
the evaluations derived from the Schedule are intended to 
make allowance for improvement by hearing aids.  Therefore, a 
preponderance of the evidence is against the assignment of an 
initial evaluation greater than zero percent for the 
veteran's bilateral hearing loss.

The veteran contends that his service connected conditions 
are worse than evaluated and, as above discussed, the Board 
finds that the evidence supports his contentions concerning 
his lower back disability and scars.  The Board notes that 
the veteran is competent to report his symptoms and 
complaints.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is not competent to offer medical 
opinion as to extent of his disabilities as there is no 
evidence of record that the veteran has specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
In addition, concerning his hearing loss, the Board observes 
that the audiometric examination reports herein discussed 
provide more probative evidence of the degree of the 
veteran's impairment than his lay opinion.  See Lendenmann, 
supra.  

Also considered was referral of the case for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), 
but the Board finds no basis for further action on this 
question as there are no circumstances presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  


ORDER

An increased evaluation for impairment of the right thigh, 
status post fracture of the right pelvis is denied.

An evaluation of 40 percent, and no greater, is granted for 
sacroiliac injury with residual pain, subject to the laws and 
regulations governing the award of monetary benefits.

An initial 10 percent evaluation, and no greater, for five 
scars on the right lateral thigh is granted from the date of 
service connect, subject to the laws and regulations 
governing the award of monetary benefits.

An initial 10 percent evaluation, and no greater, for a scar 
on the right anterior lower leg, is granted from the date of 
service connection, subject to the laws and regulations 
governing the award of monetary benefits.

An initial 20 percent evaluation, and no greater, for a scar 
on the right lateral lower leg, is granted from the date of 
service connection, subject to the laws and regulations 
governing the award of monetary benefits.

An initial compensable evaluation for bilateral hearing loss 
is denied.


REMAND

The veteran also seeks entitlement to an initial evaluation 
greater than 10 percent for his service-connected PTSD prior 
to February 22, 2005 and greater than 50 percent beginning 
February 22, 2005.  In this regard, the Board observes that 
further development is necessary prior to the completion of 
appellate action.

First, the veteran and his witness testified that he is 
receiving treatment through his private health care provider 
for his psychiatric disability.  VA treatment records 
corroborate this, noting that he is prescribed Xanax through 
his private health care provider.  However, treatment from 
his private health care provider is not of record.

Second, VA treatment records allude to clinical testing 
accomplished in neurology for complained of memory 
difficulties.  Specifically, these records reflect that he 
was referred to neurology for a mini-mental examination in 
August 2004.  Subsequent entries show this was accomplished 
and results received but these results are not present in the 
record now before the Board.  Complete VA treatment records 
should also be obtained, to include clinical results of 
psychiatric and neurological testing.  Following this, if 
indicated, further VA examination should be accomplished.  
See 38 C.F.R. § 3.159(c)(4) (2005).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify the VA 
and non-VA (private) health care 
providers who have treated him for his 
service-connected PTSD since 2000.  
Please specifically ask the veteran to 
provide information concerning the 
physician discussed during the September 
2004 hearing, who was with Hines, and 
prescribed the medication the veteran 
takes to keep calm.  Please also ask him 
to identify the hospital in Hackensack at 
which he was treated for what was 
identified as an outbreak of skin rash 
that may have been attributed to anxiety 
and/or panic attacks.  

2.  Obtain all identified treatment 
records that are not already of record.  
In particular, the RO should ensure that 
it has copies of treatment records from 
VA Medical Center (MC) in East Orange, 
New Jersey, and any other VA Medical 
Facility the veteran may identify, to 
include any and all hospitalization 
records, clinical reports, and 
neurological and psychiatric testing 
results from 1999 to the present.

3.  Following completion of the #1-4 
above, if so indicated, make arrangements 
for the veteran to be afforded an 
examination to determine the nature and 
extent of his service connected PTSD.  
All indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence and the 
veteran's service medical records, must 
be sent to the examiner(s) for review.  
The examiner(s) should summarize the 
medical history, including the onset and 
course of the service-connected PTSD, 
describe any current symptoms and 
manifestations attributed to his PTSD, 
and provide diagnoses for any and all 
psychiatric pathology identified.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re-adjudicate the veteran's claim 
for an initial evaluation for PTSD 
greater than 10 percent prior to February 
22, 2005 and greater than 50 percent 
beginning February 22, 2005, including 
whether an earlier effective date for 
TDIU may be established.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to appear for scheduled VA 
examination without good cause could result in the denial of 
his claims.  38 C.F.R. § 3.655 (2005).  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


